246 Ind. 422 (1965)
206 N.E.2d 139
RAYMOND
v.
STATE OF INDIANA.
No. 30,526.
Supreme Court of Indiana.
Filed April 26, 1965.
*423 John G. Bunner, of Evansville, for appellant.
Edwin K. Steers, Attorney General, Frederick J. Graf and David S. Wedding, Deputies Attorney General, of Indianapolis.
ACHOR, J.
The appellant was convicted in the Vanderburgh Circuit Court of the offense of entering a house to commit a felony. The transcript of the record and appellant's assignment of errors were filed with the clerk of this court on January 27, 1964, and said cause has been fully briefed and argued.
It now appears by a verified statement of John G. Bunner, attorney for the appellant, which statement is supported by a death certificate of the City-County Department of Health of Vanderburgh County, Indiana, that the appellant died on the 16th day of January, 1965.
As a result of the death of appellant herein this cause has become moot for the following reasons: (1) In event the judgment of the trial court were sustained the judgment would be impossible of execution, and (2) in event of reversal of said judgment the within named party would not be available for trial. Neville v. State (1962), 243 Ind. 28, 181 N.E.2d 638; Strack v. State (1930), 202 Ind. 272, 173 N.E. 323; Blackwell v. State (1916), 185 Ind. 227, 113 N.E. 723; Harris v. State (1914), 181 Ind. 503, 104 N.E. 969; Gibson v. State (1912), 178 Ind. 315, 99 N.E. 424.
Appeal dismissed.
Arterburn, C.J., Landis & Myers, JJ. concur.
Jackson, J. dissents [without opinion].
NOTE.  Reported in 206 N.E.2d 139.